Name: 99/596/EC: Commission Decision of 28 July 1999 amending Decision 1999/187/EC on the clearance of the accounts presented by the Member States in respect of the expenditure for 1995 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) (notified under document number C(1999) 2476)
 Type: Decision_ENTSCHEID
 Subject Matter: budget; NA;  EU finance;  accounting
 Date Published: 1999-08-27

 Avis juridique important|31999D059699/596/EC: Commission Decision of 28 July 1999 amending Decision 1999/187/EC on the clearance of the accounts presented by the Member States in respect of the expenditure for 1995 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) (notified under document number C(1999) 2476) Official Journal L 226 , 27/08/1999 P. 0026 - 0042COMMISSION DECISIONof 28 July 1999amending Decision 1999/187/EC on the clearance of the accounts presented by the Member States in respect of the expenditure for 1995 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF)(notified under document number C(1999) 2476)(1999/596/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy(1), as last amended by Regulation (EC) No 1287/95(2), and in particular Article 5(2) thereof,After consulting the Fund Committee,(1) Whereas before the Commission determines, within the framework of a decision on the clearance of accounts, any financial correction eligible for the conciliation procedure established by Decision 94/442/EC(3), it is necessary that the Member State should be able, if it wishes, to seek recourse to that procedure; and whereas in that case it is necessary that the Commission should examine, prior to its decision, the report drawn up by the conciliation body; whereas the time limits laid down for that procedure had not expired, for all the eligible corrections, on the date of adoption of Decision 1999/187/EC(4); whereas that Decision did not cover the corresponding amounts of expenditure declared by the Member States concerned in respect of 1995; whereas the conciliation procedure has been completed for the major part of the financial corrections concerned; whereas, as a result, the expenditure relating thereto should be cleared by this Decision; whereas the expenditure for which the conciliation procedure has not yet been completed will be cleared at a later date;(2) Whereas the expenditure declared by Belgium, Denmark, Germany, Greece, Spain, France, Ireland, Italy, Luxembourg, the Netherlands, Portugal and the United Kingdom as support for producers of certain arable crops, amounting respectively to BEF 45316257, DKK 224526603,99, DEM 240025381,10, GRD 978809128, ESP 32880545592, FRF 2895278255,52, IEP 639231,75, ITL 299570865085, LUF 14402947, NLG 789273,12, PTE 3388841516 and GBP 84710673,60 were not covered by Decision 1999/187/EC because final payments for oilseeds were not made until 1996 and the results of EAGGF inquiries cover all spending in respect of the 1995 harvest and not only the advances paid during 1995; whereas, therefore, these amounts have been added back to the expenditure declared by the Member States for the 1995 clearance exercise and will be currently cleared;(3) Whereas the expenditure declared, by Germany in respect of the levying of fees to finance the management of the arable crops scheme in Schleswig-Holstein amounting to DEM 271964 for the 1994 EAGGF budget year and to DEM 637350 for the 1995 EAGGF budget year, and by Greece in respect of the 3,6 % deduction on aid for forestry measures amounting to GRD 93542717, were not covered by Decision 1999/187/EC since further investigations were necessary; whereas, therefore, these amounts have been added back to the expenditure declared by the Member States for the 1995 clearance exercise and will be currently cleared;(4) Whereas Article 8 of Regulation (EEC) No 729/70 provides that the financial consequences arising from irregularities or negligence are not to be borne by the Community if they are the result of irregularities or negligence attributable to administrative authorities or other bodies of the Member States; whereas some of those financial consequences which cannot be borne by the Community budget should be included within the scope of this Decision;(5) Whereas this Decision is without prejudice to any financial consequences which may be determined in any subsequent clearance of accounts in respect of State aid or infringements for which the procedures initiated under Articles 88 and 226 of the Treaty are now being implemented or were terminated after 31 May 1999;(6) Whereas this Decision is without prejudice to any financial consequences drawn by the Commission, during a subsequent accounts clearance procedure, from current investigations under way at the time of this Decision, from irregularities within the meaning of Article 8 of Regulation (EEC) No 729/70 or from judgments of the Court of Justice in cases pending on 31 May 1999 and relating to matters covered by this Decision,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 1999/187/EC is hereby replaced by the Annex to this Decision.Article 2The additional amounts of DEM 31687323,61 GRD 11707199802, ESP 5792163779, IEP -358317,98, ITL 67653347160, NLG 24764,50 and PTE 416388719, arising under point 3 of the Annex and chargeable by virtue of this Decision are to be taken into account as part of the expenditure referred to in Article 4 of Commission Regulation (EC) No 296/96(5) for the month of September 1999.Article 3This Decision is adressed to the Member States.Done at Brussels, 28 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 94, 28.4.1970, p. 13.(2) OJ L 125, 8.6.1995, p. 1.(3) OJ L 182, 16.7.1994, p. 45.(4) OJ L 61, 10.3.1999, p. 37.(5) OJ L 39, 17.2.1996, p. 5.ANNEXBELGIUM>TABLE>DENMARK>TABLE>GERMANY>TABLE>GREECE>TABLE>SPAIN>TABLE>FRANCE>TABLE>IRELAND>TABLE>ITALY>TABLE>LUXEMBOURG>TABLE>NETHERLANDS>TABLE>AUSTRIA>TABLE>PORTUGAL>TABLE>FINLAND>TABLE>SWEDEN>TABLE>UNITED KINGDOM>TABLE>